DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,211,749, hereafter Patent no. ’749. Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Claim 1 of an instant application is broader than claim of US patent number ’749. 
Claims 2-5 of the instant application are equivalent to claims 2-5 of the US patent number ’749.
The claimed subject matter of claim 6 is equivalent to last portion of claim 1 of US patent number ’749.
Claim 7 of the instant application are equivalent to claim 7 of the US patent number ’749.
Claim 8 of the instant application are equivalent to claims 10, 11 of the US patent number ’749.
Claim 9 of the instant application are equivalent to claim 13 of the US patent number ’749.
Claim 10 of the instant application are equivalent to claim 6 of the US patent number ’749.
Claim 11 of the instant application are equivalent to claim 14 and 15 of the US patent number ’749.
Claims 12, 13 of the instant application are equivalent to claims 14-16, 20, 21 of the US patent number ’749.
Claim 14 of the instant application are equivalent to claim 11 of the US patent number ’749.
Similarly, the subject mater of claims 15-20 are equivalent to claims 1-24 of the US patent number ’749.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831